DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 09/02/2022.
Claims 1-20 are pending.


Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 06/28/2022.

Response to Arguments
Applicant’s amendment overcame the objection to the drawings made in the previous Office action. Applicant’s arguments filed 09/02/2022 regarding the specification are persuasive and overcame the objection to the specification made in the previous Office action.


Applicant's arguments filed 09/02/2022 regarding the claim rejections have been fully considered but they are not persuasive.
Applicant’s arguments are primarily focused on that the applied prior art does not teach “receive an indicator of a particular fire control panel of a fire system installed in a building [and] provide an interface via a display for configuring a gateway device associated with the fire control panel responsive to receiving the indicator" (see pgs. 9, Args.)
In support of said argument, Applicant argues that the cited prior art by Mahapatra teaches a QR code on devices in order to configure the devices, instead of configuring a gateway. Applicant acknowledges that Mahapatra teaches configuring communication for a security device in a network, but Applicant argues that “that such configuration appears to be limited to aspects of the security device itself ("device names, Internet Protocol (IP) addresses, media access control (MAC) addresses, device locations, and/or serial port settings for devices" (see pgs. 9-10, Args). Regarding Shah, Applicant again argues and highlights a section of Shah mentioning a QR code supplied with a device (see pg. 10, Args).

The Examiner respectfully disagrees.
First, Mahapatra clearly shows in Figure 1 QR codes (i.e indicator) on access panels and para 21 discusses that such panels in relation to fire alarms, does the implication is that Mahapatra includes receiving an indicator of a articular fire control panel system installed in a building. Furthermore, as noted in Applicant’s arguments, such indicator is obtained by use of a user device and is for configuring communications, thus teaching the interface.   
Second, Applicant is giving more weight to the claims than they merit. The claims do not limit the location of the “indicator,” only that an indicator is received, does Applicant’s argument of an indicator on a device is not required. In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., that an indicator cannot be on a device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 Furthermore, Mahapatra is concerned with configuring communications of the devices (e.g. a fire control panel) to the network, not simply of the device itself. This is evident in paragraph 24 where it is stated that the encoded configuration is for configuring communications for the devices to the network that includes a gateway. A person of ordinary skill understands that this includes configuration of the gateway because a network requires a configuring the gateway/hub/router/access point to in order to identify the newly added device in order to be able to route transmissions among devices in the network. This is fundamental to the definition of a network, and thus it makes no sense that configuring a device to a network is restricted only to configuring the device itself. 
In any case, the rejection is based on a 103 rejection and it is the combination of references that must be considered. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). To this end, the Examiner notes that Shah explicitly teaches commissioning of devices which includes registering devices on a whitelist that is saved on the gateway, which is a form of configuration of the gateway. The Examiner further noted that the claims did not limit or specify how or in what sense the gateway is "configured." As noted above, Applicant’s arguments about Shah also teaching an “indicator” on a device do not apply, and therefore Shah also teaches a QR code used to configure a gateway, and the combination makes obvious to receive an indicator of a particular fire control panel of a fire system and configuring a gateway device associated with the fire control panel responsive to receiving the indicator.
For these reasons the rejection is maintained. 


Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US Patent Publication No. 2014/0218164 to Mahapatra et al., (hereinafter Mahapatra) or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Publication No. 2017/0099647 to Shah et al., (hereinafter Shah).

Regarding claim 1, Mahapatra teaches a non-transitory machine-readable medium having instructions stored thereon which, when executed by a processor, cause the processor to: 
receive an indicator of a particular fire control panel of a fire system installed in a building (“[0021] In a typical implementation, the security devices of the security system 100 include access control panels 106, video servers 108, intrusion panels 110, access control readers 112, elevator control systems 114, and/or security cameras 116, to list a few examples. Additional security devices (not shown) include motion sensors, door controllers, thermal or night vision cameras, RFID readers, checkpoint security door alarms, smoke detectors, and/or fire alarms, to list a few further examples. [0022] Associated with each security device 106 to 116 is a spatially-encoded optical machine-readable indicium, which is a two-dimensional bar code that is encoded with configuration information for the respective security device… [0024] A mobile computing device 103 is preferably used to read the indicia. It takes a picture of the indicia using a built in camera. A built-in scanner is used in other embodiments. The mobile device 103 decodes the configuration information from the indicia, then uses the encoded configuration information to configure communications for the security devices 106 to 116 of the security network 119 of the security system 100. In the illustrated embodiment, the mobile computing device is a smartphone. In alternative embodiments, the mobile computing device is a tablet or slate computer, a laptop computer, or personal digital assistant, to list a few examples.” Thus, a indicator of a panel, such as a fire system panel, is received in the form of an indicia. Note:  “fire system” is being taken as an intended use/field of use statement limitation that does not meaningfully limit any aspect of the claims, and would not be given patentable limiting weight, since at present the fact that a device is used in the area of fire systems, as opposed to for example, hvac or home automation, does not impact the nature or technology of commissioning, etc., as provided for by the instant claims, see MPEP 2103(I)C.); 
and 
provide an interface via a display for configuring a gateway device associated with the fire control panel responsive to receiving the indicator, the interface including a plurality of portions, wherein each portion is configured to receive a respective descriptor corresponding to the fire control panel (“[0024] A mobile computing device 103 is preferably used to read the indicia. It takes a picture of the indicia using a built in camera. A built-in scanner is used in other embodiments. The mobile device 103 decodes the configuration information from the indicia, then uses the encoded configuration information to configure communications for the security devices 106 to 116 of the security network 119 of the security system 100. In the illustrated embodiment, the mobile computing device is a smartphone…[0025] In the illustrated example, the security devices 106 to 116 are connected to the security network 119 of the security system 100. In a typical implementation, the security network 119 includes wired and/or wireless portions... [0041] In the next step 414, the mobile computing device prompts the installer to enter additional manually entered configuration information for the security devices 106 to 116. The additional manually entered configuration information often includes configuration information that might not be known until after the installation of the security devices ( e.g., a device's specific location in the office building).” Thus, a smartphone serves an as interface for configuration of security devices including with associating to device with communications network devices of the system. Additionally, the smartphone includes portions that are for receiving input that include descriptions associated with a corresponding security device from which an indicia was scanned.).
Mahapatra implies a gateway in so far as it is clear that communications of the system is being configured, and the system includes at least an access point (i.e. gateway, see Fig. 1, P23-25), and any person of ordinary skill would understand the implication. 
However, Shah, from the same or similar field of device commissioning and use of indicia, more explicitly teaches a gateway (“[0002] The present invention relates to networks of interconnected devices such as nodes and gateways including wireless devices for application in what is known as the Internet of Things (IoT), and more particularly to the registration, network configuration,… [0004] To connect many objects to each other and to the Internet often is done by connecting devices into one or more networks, and then having one or more devices having Internet connectivity connect to the one or more networks of devices. This enables the devices to have a connection path to/from the Internet without each device having its own connection to the Internet. This enables devices to be lower in cost, lower in power consumption… [0009] During the Registration procedure, Gateways and Nodes are identified to the Registration System. Nodes are associated with the Gateway to which the Nodes will be connected. The Gateway stores a list of the Nodes that can be connected to the Gateway, a so-called whitelist...[0010]…In accordance with the present invention, deployment, from a user standpoint, can be an improved, hassle-reduced process where the user conducts a QR code scan and the intelligence of the devices carry out the desired operations to setup a secure and robust network of devices.” Thus, a gateway is used within a network and configured, with indicia employed to make configuration easier.).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the commissioning and system as described by Mahapatra and incorporating a gateway, as taught by Shah.  
One of ordinary skill in the art would have been motivated to do this modification in order to better connect many objects to each other and to the internet without having each device needing its own connection to the internet, and thereby providing lower cost, power consumption, size of devices, etc., (see P4, Shah). 


Regarding claim 2, the combination of Mahapatra and Shah teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Mahapatra further teaches wherein the instructions to receive the indicator include instructions to receive an image of a machine-readable code corresponding to the particular fire control panel of the fire system installed in the building (“[0024] A mobile computing device 103 is preferably used to read the indicia. It takes a picture of the indicia using a built in camera. A built-in scanner is used in other embodiments. The mobile device 103 decodes the configuration information from the indicia, then uses the encoded configuration information to configure communications for the security devices 106 to 116 of the security network 119 of the security system 100. In the illustrated embodiment, the mobile computing device is a smartphone. In alternative embodiments, the mobile computing device is a tablet or slate computer, a laptop computer, or personal digital assistant, to list a few examples.” and Figs. Thus, a camera is used to receive an image from a security device of the system.).


Regarding claim 3, the combination of Mahapatra and Shah teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Mahapatra further teaches wherein the instructions to receive the indicator include instructions to receive an input made using an interface ( “[0041] In the next step 414, the mobile computing device prompts the installer to enter additional manually entered configuration information for the security devices 106 to 116. The additional manually entered configuration information often includes configuration information that might not be known until after the installation of the security devices ( e.g., a device's specific location in the office building).” Thus, input is received using mobile device interface.).

Claim 7 is rejected on the same grounds as claim 1 and 4.

Regarding claim 8, the combination of Mahapatra and Shah teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Mahapatra further teaches wherein the instructions to receive the image of the machine-readable code corresponding to the particular fire control panel of the fire system installed in the building include instructions to receive an image of a Quick Response (QR) code corresponding to the particular fire control panel of the fire system installed in the building, and wherein the QR code is on a surface of the particular fire control panel (“[0021] In a typical implementation, the security devices of the security system 100 include access control panels 106, video servers 108, intrusion panels 110, access control readers 112, elevator control systems 114, and/or security cameras 116, to list a few examples. Additional security devices (not shown) include motion sensors, door controllers, thermal or night vision cameras, RFID readers, checkpoint security door alarms, smoke detectors, and/or fire alarms, to list a few further examples. [0022] Associated with each security device 106 to 116 is a spatially-encoded optical machine-readable indicium, which is a two-dimensional bar code that is encoded with configuration information for the respective security device…(0033] In still another embodiment, the indicia are affixed directly the exterior of the security devices. In the illustrated example, the indicium 102-n for the security camera 116 is adhered to the exterior of the security camera 116.” And Figs. 1 and 2. ).

Regarding claim 9, the combination of Mahapatra and Shah teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Mahapatra further teaches including instructions to determine the identity of the particular fire control panel based on the image of the QR code (“[0022] Associated with each security device 106 to 116 is a spatially-encoded optical machine-readable indicilll11, which is a two-dimensional bar code that is encoded with configuration information for the respective security device. Alternatively the indicia are one dimensional machine readable indicia ( e.g., Universal Product Code bar codes), or other types of machine readable indicia. [0023] The indicia are encoded with configuration information of the security devices 106 to 116. In a typical implementation, the configuration information 104 includes device names, Internet Protocol (IP) addresses, media access control (MAC) addresses, object globally unique identifiers (GUIDs), and/or serial port settings for the security devices 106 to 116.”).


Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mahapatra, in view of Shah, and in further view of US Patent No. 9,575,477 to Blount et al., (hereinafter Blount).

Regarding claim 4, the combination of Mahapatra and Shah teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Mahapatra further teaches wherein the instructions to provide the interface include instructions to provide: a portion of the interface configured to receive a site identification associated with the fire control panel; and a portion of the interface configured to receive a building identification associated with the fire control panel (“[0041] In the next step 414, the mobile computing device prompts the installer to enter additional manually entered configuration information for the security devices 106 to 116. The additional manually entered configuration information often includes configuration information that might not be known until after the installation of the security devices ( e.g., a device's specific location in the office building).” Thus, there are portions of the interface that received information including a location (i.e. site) in a building (i.e. identification of building)).

Mahapatra does not explicitly teach to receive a customer identification associated with a device;
However, Blount, from the same or similar field of building systems and use of indicia, teaches to receive a customer identification associated with a device ( C5 L8-14: “During step 8, the technician 230 is presented with a set of fields that need to be filled out or verified. If a given field can be filled out automatically (such as location of sensor, name of technician (by virtue of log-in), time of day), this is optionally done by the sensor installation and verification software application 130...”).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the scanning system as described by Mahapatra and incorporating receiving portions of information, as taught by Blount.  
One of ordinary skill in the art would have been motivated to do this modification in order to fill out information needed by a system including for recordkeeping and tracking information as a design choice (see C5 L8-14, Blount).


Regarding claim 6, the combination of Mahapatra and Shah teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Mahapatra does not explicitly teach wherein a portion is configured to receive a descriptor selected from a list of descriptors.
However, Blount, from the same or similar field of building systems and use of indicia, teaches wherein a portion is configured to receive a descriptor selected from a list of descriptors ( C4 L57-62: “During step 6, the… installation and verification software application 130 prompts the technician 230 to specify … This information may be specified, for example, by means of a drop-down list populated with supported … types for the given EMS 160.” C5 L8-14: “During step 8, the technician 230 is presented with a set of fields that need to be filled out or verified. If a given field can be filled out automatically (such as location of sensor, name of technician (by virtue of log-in), time of day), this is optionally done by the sensor installation and verification software application 130...” Thus, descriptions in a configuration can be provided via a list).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the scanning system as described by Mahapatra and incorporating receiving input via list, as taught by Blount.  
One of ordinary skill in the art would have been motivated to do this modification in order to fill out information as needed by a system including from a supported or specified set of information (see C4, Blount).

 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mahapatra, in view of Shah, and in further view of US Patent Publication No. 2016/0086045 to Roberts et al., (hereinafter Roberts).

Regarding claim 5, the combination of Mahapatra and Shah teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Mahapatra further teaches to configure a device based on a respective descriptors (“[0024] A mobile computing device 103 is preferably used to read the indicia. It takes a picture of the indicia using a built in camera. A built-in scanner is used in other embodiments. The mobile device 103 decodes the configuration information from the indicia, then uses the encoded configuration information to configure communications for the security devices 106 to 116 of the security network 119 of the security system 100. In the illustrated embodiment, the mobile computing device is a smartphone…[0025] In the illustrated example, the security devices 106 to 116 are connected to the security network 119 of the security system 100. In a typical implementation, the security network 119 includes wired and/or wireless portions... [0041] In the next step 414, the mobile computing device prompts the installer to enter additional manually entered configuration information for the security devices 106 to 116. The additional manually entered configuration information often includes configuration information that might not be known until after the installation of the security devices ( e.g., a device's specific location in the office building).” Thus, a smartphone serves an as interface for configuration of security devices including with associating to device with communications network devices of the system. Additionally, the smartphone includes portions that are for receiving input that include descriptions associated with a corresponding security device from which an indicia was scanned)
Shah further teaches a gateway used (“[0002] The present invention relates to networks of interconnected devices such as nodes and gateways including wireless devices for application in what is known as the Internet of Things (IoT), and more particularly to the registration, network configuration,… [0004] To connect many objects to each other and to the Internet often is done by connecting devices into one or more networks, and then having one or more devices having Internet connectivity connect to the one or more networks of devices. This enables the devices to have a connection path to/from the Internet without each device having its own connection to the Internet. This enables devices to be lower in cost, lower in power consumption… [0009] During the Registration procedure, Gateways and Nodes are identified to the Registration System. Nodes are associated with the Gateway to which the Nodes will be connected. The Gateway stores a list of the Nodes that can be connected to the Gateway, a so-called whitelist...[0010]…In accordance with the present invention, deployment, from a user standpoint, can be an improved, hassle-reduced process where the user conducts a QR code scan and the intelligence of the devices carry out the desired operations to setup a secure and robust network of devices.” Thus, a gateway is used within a network).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the commissioning and system as described by Mahapatra and incorporating a gateway, as taught by Shah.  
One of ordinary skill in the art would have been motivated to do this modification in order to better connect many objects to each other and to the internet without having each device needing its own connection to the internet, and thereby providing lower cost, power consumption, size of devices, etc., (see P4, Shah). 

Mahapatra does not explicitly teach including instructions to configure a device while the device is physically connected to a fire control panel.
However, Roberts from the same or similar field of building systems, teaches including instructions to configure a device while the device is physically connected to a fire control panel ( “[0035] In many implementations, electronic building system controllers are configured to be networked to a central building management system controller. The electronic building system controllers may rely on the central building management system controller to program, activate, or otherwise commission the electronic building system controllers. The electronic building system controllers may require a network connection to the building management system to be established prior to commissioning of the electronic building system controllers…. [0046]… The electronic building system controller 100 may further include a network interface 125, for example, an Ethernet port or other form of network interface. ..[0056] As illustrated in FIG. 7, a single central building management system controller 700 may communicate over a network 705 with multiple electronic building system controllers 100 and control operation or programming of the multiple electronic building system controllers 100 over the network 705. The network may be …or any other wired …network known in the art.”).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the scanning system as described by Mahapatra and incorporating a need to physically connect to a network, as taught by Roberts.  
One of ordinary skill in the art would have been motivated to do this modification in order to  interface to a physical wired network when a connection is required for commissioning or configuration of a device within a control system (see P35, P46, 56, Roberts).



Claims 10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mahapatra, in view of Shah, and in further view of US Patent Publication No. 2019/0206146 to Higgins, (hereinafter Higgins).

Regarding claim 10, Mahapatra teaches a method of commissioning a fire control system, comprising: receive an image of a machine-readable code corresponding to a particular fire control panel of a fire system installed in a building at a site (“[0021] In a typical implementation, the security devices of the security system 100 include access control panels 106, video servers 108, intrusion panels 110, access control readers 112, elevator control systems 114, and/or security cameras 116, to list a few examples. Additional security devices (not shown) include motion sensors, door controllers, thermal or night vision cameras, RFID readers, checkpoint security door alarms, smoke detectors, and/or fire alarms, to list a few further examples. [0022] Associated with each security device 106 to 116 is a spatially-encoded optical machine-readable indicium, which is a two-dimensional bar code that is encoded with configuration information for the respective security device… [0024] A mobile computing device 103 is preferably used to read the indicia. It takes a picture of the indicia using a built in camera. A built-in scanner is used in other embodiments. The mobile device 103 decodes the configuration information from the indicia, then uses the encoded configuration information to configure communications for the security devices 106 to 116 of the security network 119 of the security system 100. In the illustrated embodiment, the mobile computing device is a smartphone. In alternative embodiments, the mobile computing device is a tablet or slate computer, a laptop computer, or personal digital assistant, to list a few examples.” Thus, a indicator of a panel, such as a fire system panel, is received in the form of an indicia. Note:  “fire system” is being taken as an intended use/field of use statement limitation that does not meaningfully limit any aspect of the claims, and would not be given patentable limiting weight, since at present the fact that a device is used in the area of fire systems, as opposed to for example, hvac or home automation, does not impact the nature or technology of commissioning, etc., as provided for by the instant claims, see MPEP 2103(I)C.); determine an identity of the particular fire control panel based on the image (“[0023] The indicia are encoded with configuration information of the security devices 106 to 116. In a typical implementation, the configuration information 104 includes device names, Internet Protocol (IP) addresses, media access control (MAC) addresses, object globally unique identifiers (GUIDs),…”);  provide an interface via a display for configuring a gateway device associated with the fire control panel responsive to receiving the indicator, the interface including a plurality of portions, wherein each portion is configured to receive a respective descriptor corresponding to the fire control panel ((“[0024] A mobile computing device 103 is preferably used to read the indicia. It takes a picture of the indicia using a built in camera. A built-in scanner is used in other embodiments. The mobile device 103 decodes the configuration information from the indicia, then uses the encoded configuration information to configure communications for the security devices 106 to 116 of the security network 119 of the security system 100. In the illustrated embodiment, the mobile computing device is a smartphone…[0025] In the illustrated example, the security devices 106 to 116 are connected to the security network 119 of the security system 100. In a typical implementation, the security network 119 includes wired and/or wireless portions... [0041] In the next step 414, the mobile computing device prompts the installer to enter additional manually entered configuration information for the security devices 106 to 116. The additional manually entered configuration information often includes configuration information that might not be known until after the installation of the security devices ( e.g., a device's specific location in the office building).” Thus, a smartphone serves an as interface for configuration of security devices including with associating to device with communications network devices of the system. Additionally, the smartphone includes portions that are for receiving input that include descriptions associated with a corresponding security device from which an indicia was scanned.); receiving the respective descriptors via the interface (“[0041] In the next step 414, the mobile computing device prompts the installer to enter additional manually entered configuration information for the security devices 106 to 116. The additional manually entered configuration information often includes configuration information that might not be known until after the installation of the security devices ( e.g., a device's specific location in the office building).” Thus, input is received using mobile device interface); configuring the gateway device based on the respective descriptors (“[0024] A mobile computing device 103 is preferably used to read the indicia. It takes a picture of the indicia using a built in camera. A built-in scanner is used in other embodiments. The mobile device 103 decodes the configuration information from the indicia, then uses the encoded configuration information to configure communications for the security devices 106 to 116 of the security network 119 of the security system 100. In the illustrated embodiment, the mobile computing device is a smartphone…[0025] In the illustrated example, the security devices 106 to 116 are connected to the security network 119 of the security system 100. In a typical implementation, the security network 119 includes wired and/or wireless portions... [0041] In the next step 414, the mobile computing device prompts the installer to enter additional manually entered configuration information for the security devices 106 to 116. The additional manually entered configuration information often includes configuration information that might not be known until after the installation of the security devices ( e.g., a device's specific location in the office building).” Thus, a smartphone serves an as interface for configuration of security devices including with associating to device with communications network devices of the system.);

Mahapatra implies a gateway in so far as it is clear that communications of the system is being configured, and the system includes at least an access point (i.e. gateway, see Fig. 1, P23-25), and any person of ordinary skill would understand the implication. 
However, Shah, from the same or similar field of device commissioning and use of indicia, more explicitly teaches a gateway (“[0002] The present invention relates to networks of interconnected devices such as nodes and gateways including wireless devices for application in what is known as the Internet of Things (IoT), and more particularly to the registration, network configuration,… [0004] To connect many objects to each other and to the Internet often is done by connecting devices into one or more networks, and then having one or more devices having Internet connectivity connect to the one or more networks of devices. This enables the devices to have a connection path to/from the Internet without each device having its own connection to the Internet. This enables devices to be lower in cost, lower in power consumption… [0009] During the Registration procedure, Gateways and Nodes are identified to the Registration System. Nodes are associated with the Gateway to which the Nodes will be connected. The Gateway stores a list of the Nodes that can be connected to the Gateway, a so-called whitelist...[0010]…In accordance with the present invention, deployment, from a user standpoint, can be an improved, hassle-reduced process where the user conducts a QR code scan and the intelligence of the devices carry out the desired operations to setup a secure and robust network of devices.” Thus, a gateway is used within a network and configured, with indicia employed to make configuration easier.).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the commissioning and system as described by Mahapatra and incorporating a gateway, as taught by Shah.  
One of ordinary skill in the art would have been motivated to do this modification in order to better connect many objects to each other and to the internet without having each device needing its own connection to the internet, and thereby providing lower cost, power consumption, size of devices, etc., (see P4, Shah).

Mahapatra does not explicitly teach receiving a subsequent image of a machine-readable code; and displaying a test status associated with a fire control panel via a display responsive to determining the identity of the particular fire control panel based on the subsequent image.
However, Higgins, from the same or similar field of building systems and use of indicia, teaches receiving a subsequent image of a machine-readable code; and displaying a test status associated with a device via a display responsive to determining the identity of the particular device based on the subsequent image. (“[0033]… The components 112 which are to be maintained each have a distinct and individualized barcode 114. The bar code 114 may be, but not limited to, interleaved 2 or 5, universal produce code, pdf417, Quick Response (QR) code, or the like known to those skilled in the art or industry specific standards. ..[0038] In step 204, the maintenance management unit 118,receives a scan of the barcode 116 from the personnel computing device 106. This initial scan of barcode 116 is to identify that the personnel is at the equipment 108 which is required to be inspected. This assists in confirming that the maintenance schedule for the equipment 108 is occurring at the proper date and time, that the personnel are at the proper location, and with the proper piece of equipment 108. The barcode 116 is used to identify the equipment 108. The maintenance management unit 118 accesses database 110 to identify the maintenance required for the equipment 108, and the components 112 at the time received. As various different maintenance schedules may be set for each piece of equipment 108, the maintenance management unit 118 is able to provide the personnel with the correct procedure to perform at that instance. The personnel used their personnel computing device 106 to scan the barcode 116...[0039]… 112. Based the piece of equipment 108 which is associated with the barcode 116 scanned, a number of different procedures may be required to be performed by the personnel. In one embodiment, each equipment 108 may have a maintenance schedule where various components 112 are checked at predetermined intervals, and the personnel needs to perform multiple procedures on the equipment 108 in one instance...  [0040]… the maintenance management unit 118 provides the procedure(s) to the personnel which are scheduled to be completed at the time and with that piece of scanned equipment 108. The maintenance management unit 118 accesses the database 110 to locate and identify the various procedures to be performed based on barcode 116, date, and time, and maintenance management unit 118 provides the procedures to the personnel to identify the work required to be performed.” And Figs. Thus, scanning equipment at subsequent intervals displays to an operator information including status of required checks (i.e. tests) needed for the equipment.).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the scanning system as described by Mahapatra and incorporating scanning to reveal status information, as taught by Higgins.  
One of ordinary skill in the art would have been motivated to do this modification in order to effectively obtain information needed for a device of interest so as to provide service as needed (see P5, P7, Higgins).
	

Regarding claim 13, the combination of Mahapatra, Shah, and Higgins teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Mahapatra further teaches fire control panel (“[0021] In a typical implementation, the security devices of the security system 100 include access control panels 106, ... Additional security devices (not shown) include ...smoke detectors, and/or fire alarms, to list a few further examples….[0024] A mobile computing device 103 is preferably used to read the indicia. It takes a picture of the indicia using a built in camera. A built-in scanner is used in other embodiments. The mobile device 103 decodes the configuration information from the indicia, then uses the encoded configuration information to configure communications for the security devices 106 to 116 of the security network 119 of the security system 100. In the illustrated embodiment, the mobile computing device is a smartphone”)
Higgins further teaches wherein the method includes displaying a test status associated with a device via a display responsive to receiving an identity of the particular device via an interface of a mobile device (“[0031]… In another embodiment, the personnel computing device 106 can be a device having computer functionality, such as a smart-phone, a mobile phone, a tablet, a personal digital assistant (PDA), a mobile telephone, etc… [0033]… The components 112 which are to be maintained each have a distinct and individualized barcode 114. The bar code 114 may be, but not limited to, interleaved 2 or 5, universal produce code, pdf417, Quick Response (QR) code, or the like known to those skilled in the art or industry specific standards. ...[0038] In step 204, the maintenance management unit 118,receives a scan of the barcode 116 from the personnel computing device 106. This initial scan of barcode 116 is to identify that the personnel is at the equipment 108 which is required to be inspected. This assists in confirming that the maintenance schedule for the equipment 108 is occurring at the proper date and time, that the personnel are at the proper location, and with the proper piece of equipment 108. The barcode 116 is used to identify the equipment 108. The maintenance management unit 118 accesses database 110 to identify the maintenance required for the equipment 108, and the components 112 at the time received. As various different maintenance schedules may be set for each piece of equipment 108, the maintenance management unit 118 is able to provide the personnel with the correct procedure to perform at that instance. The personnel used their personnel computing device 106 to scan the barcode 116...[0039]… 112. Based the piece of equipment 108 which is associated with the barcode 116 scanned, a number of different procedures may be required to be performed by the personnel. In one embodiment, each equipment 108 may have a maintenance schedule where various components 112 are checked at predetermined intervals, and the personnel needs to perform multiple procedures on the equipment 108 in one instance...  [0040]… the maintenance management unit 118 provides the procedure(s) to the personnel which are scheduled to be completed at the time and with that piece of scanned equipment 108. The maintenance management unit 118 accesses the database 110 to locate and identify the various procedures to be performed based on barcode 116, date, and time, and maintenance management unit 118 provides the procedures to the personnel to identify the work required to be performed.” Thus, scanning equipment at subsequent intervals displays to an operator information including status of required checks (i.e. tests) needed for the equipment.).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the scanning system as described by Mahapatra and incorporating scanning using a mobile device, as taught by Higgins.  
One of ordinary skill in the art would have been motivated to do this modification in order to effectively obtain information needed using processing device that is readily available and possesses an optical device for receiving coded information (see P24, Mahapatra).


Regarding claim 14, the combination of Mahapatra, Shah, and Higgins teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Mahapatra further teaches fire control panel and devices (“[0021] In a typical implementation, the security devices of the security system 100 include access control panels 106, ... Additional security devices (not shown) include ...smoke detectors, and/or fire alarms, to list a few further examples….[0024] A mobile computing device 103 is preferably used to read the indicia. It takes a picture of the indicia using a built in camera. A built-in scanner is used in other embodiments. The mobile device 103 decodes the configuration information from the indicia, then uses the encoded configuration information to configure communications for the security devices 106 to 116 of the security network 119 of the security system 100. In the illustrated embodiment, the mobile computing device is a smartphone”)

Higgins further teaches wherein displaying a test status includes displaying a respective test status for each of a plurality of devices (“[0033]… The components 112 which are to be maintained each have a distinct and individualized barcode 114. The bar code 114 may be, but not limited to, interleaved 2 or 5, universal produce code, pdf417, Quick Response (QR) code, or the like known to those skilled in the art or industry specific standards. ..[0038] In step 204, the maintenance management unit 118,receives a scan of the barcode 116 from the personnel computing device 106. This initial scan of barcode 116 is to identify that the personnel is at the equipment 108 which is required to be inspected. This assists in confirming that the maintenance schedule for the equipment 108 is occurring at the proper date and time, that the personnel are at the proper location, and with the proper piece of equipment 108. The barcode 116 is used to identify the equipment 108. The maintenance management unit 118 accesses database 110 to identify the maintenance required for the equipment 108, and the components 112 at the time received. As various different maintenance schedules may be set for each piece of equipment 108, the maintenance management unit 118 is able to provide the personnel with the correct procedure to perform at that instance. The personnel used their personnel computing device 106 to scan the barcode 116...[0039]… 112. Based the piece of equipment 108 which is associated with the barcode 116 scanned, a number of different procedures may be required to be performed by the personnel. In one embodiment, each equipment 108 may have a maintenance schedule where various components 112 are checked at predetermined intervals, and the personnel needs to perform multiple procedures on the equipment 108 in one instance...  [0040]… the maintenance management unit 118 provides the procedure(s) to the personnel which are scheduled to be completed at the time and with that piece of scanned equipment 108. The maintenance management unit 118 accesses the database 110 to locate and identify the various procedures to be performed based on barcode 116, date, and time, and maintenance management unit 118 provides the procedures to the personnel to identify the work required to be performed.” Thus, there are a plurality of devices and check information provided is different depending on each device.).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the scanning system as described by Mahapatra and incorporating information for devices, as taught by Higgins.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide appropriate information for a device of concern so that accurate information is provided (see P38-40, Higgins).


Regarding claim 15, the combination of Mahapatra, Shah, and Higgins teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Higgins further teaches wherein displaying a test status includes displaying a proportion of a plurality of devices for which a particular test has been performed  (“ [0038] In step 204, the maintenance management unit 118,receives a scan of the barcode 116 from the personnel computing device 106. This initial scan of barcode 116 is to identify that the personnel is at the equipment 108 which is required to be inspected. This assists in confirming that the maintenance schedule for the equipment 108 is occurring at the proper date and time, that the personnel are at the proper location, and with the proper piece of equipment 108. The barcode 116 is used to identify the equipment 108. The maintenance management unit 118 accesses database 110 to identify the maintenance required for the equipment 108, and the components 112 at the time received. As various different maintenance schedules may be set for each piece of equipment 108, the maintenance management unit 118 is able to provide the personnel with the correct procedure to perform at that instance. The personnel used their personnel computing device 106 to scan the barcode 116...[0039]… 112. Based the piece of equipment 108 which is associated with the barcode 116 scanned, a number of different procedures may be required to be performed by the personnel. In one embodiment, each equipment 108 may have a maintenance schedule where various components 112 are checked at predetermined intervals, and the personnel needs to perform multiple procedures on the equipment 108 in one instance...  [0040]… the maintenance management unit 118 provides the procedure(s) to the personnel which are scheduled to be completed at the time and with that piece of scanned equipment 108. The maintenance management unit 118 accesses the database 110 to locate and identify the various procedures to be performed based on barcode 116, date, and time, and maintenance management unit 118 provides the procedures to the personnel to identify the work required to be performed.” And Figs. Thus, information for a particular check of a device from a plurality of devices is provided, meaning that a portion is being displayed.).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the scanning system as described by Mahapatra and incorporating displaying a portion of information, as taught by Higgins.  
One of ordinary skill in the art would have been motivated to do this modification in order to effectively obtain information needed for a device of interest so as to provide service as needed (see P5, P7, Higgins).


Regarding claim 16, the combination of Mahapatra, Shah, and Higgins teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 

Mahapatra further teaches fire system (“[0021] In a typical implementation, the security devices of the security system 100 include access control panels 106, ... Additional security devices (not shown) include ...smoke detectors, and/or fire alarms, to list a few further examples…”)

Higgins further teaches wherein displaying a test status includes displaying a time associated with a most recent test performed on a device (Fig. 9 “Time of Completed Checks”)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the scanning system as described by Mahapatra and incorporating information with time of a recent test, as taught by Higgins.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide feedback of when a service has been completed, which aids in scheduling and troubleshooting by knowing when required work has been performed (see Fig. 9, P38-40, Higgins. P49 Robert).


Regarding claim 17, the combination of Mahapatra, Shah, and Higgins teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Mahapatra further teaches fire system (“[0021] In a typical implementation, the security devices of the security system 100 include access control panels 106, ... Additional security devices (not shown) include ...smoke detectors, and/or fire alarms, to list a few further examples…”)

Higgins further teaches wherein displaying test status includes displaying a quantity of open corrective actions corresponding to a plurality of devices (“[0061] FIG. 06 depicts an image of a user interface 600 depicting a screen of the selection process, in accordance with one embodiment of the present invention. In the depicted embodiment, the personnel computing device 106 user interface wherein the personnel is able to see a breakdown of the various pieces of equipment 108 which are to have procedures performed on them, and the day and approximate time which the work is to be performed…”  ).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the scanning system as described by Mahapatra and incorporating displaying procedures needed, as taught by Higgins.  
One of ordinary skill in the art would have been motivated to do this modification in order to better inform and alert a user of procedures needed to be performed (see P5, P7, P38-59,  Higgins).


Regarding claim 18, the combination of Mahapatra, Shah, and Higgins teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Higgins further teaches wherein displaying the test status includes displaying a most recent date of inspection of the site (Fig. 9 Time of Completed Checks includes date at a site)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the scanning system as described by Mahapatra and incorporating information with time of a recent test, as taught by Higgins.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide feedback of when a service has been completed, which aids in scheduling and troubleshooting by knowing when required work has been performed (see Fig. 9, P38-40, Higgins. P49 Robert).


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mahapatra, in view of Shah, in view of Higgins, and in further view of US Patent No. 10,375,047 to Leblond et al., (hereinafter Leblond).

Regarding claim 11, the combination of Mahapatra, Shah, and Higgins teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Mahapatra further teaches a plurality of fire control panels associated with a gateway device responsive to configuring the gateway device based on respective descriptors (“[0024] A mobile computing device 103 is preferably used to read the indicia. It takes a picture of the indicia using a built in camera. A built-in scanner is used in other embodiments. The mobile device 103 decodes the configuration information from the indicia, then uses the encoded configuration information to configure communications for the security devices 106 to 116 of the security network 119 of the security system 100. In the illustrated embodiment, the mobile computing device is a smartphone…[0025] In the illustrated example, the security devices 106 to 116 are connected to the security network 119 of the security system 100. In a typical implementation, the security network 119 includes wired and/or wireless portions... [0041] In the next step 414, the mobile computing device prompts the installer to enter additional manually entered configuration information for the security devices 106 to 116. The additional manually entered configuration information often includes configuration information that might not be known until after the installation of the security devices ( e.g., a device's specific location in the office building).” Thus, configuration of security devices including with associating to device with communications network devices of the system.).

Mahapatra does not explicitly teach wherein a method includes displaying a list including a plurality of devices.
However Leblond from the same or similar field of device management and indicia scanning teaches wherein a method includes displaying a list including a plurality of devices (C36L5-12: “The user may see a verification code 710 ( e.g. a QR code, a bar code, an NFC tag, an RFID tag, and/or the like) that they may interact with using an electronic device. Said verification code may contain 10 information that the user may capture for the purpose of authenticating with the system, and for gaining access to the controller”… C42L59-62: “In some implementations, the user may be 60 able to add such devices via selecting device icons 1304, and/or via dragging the icons to the device list area 1306, where the user's list of devices controlled by a particular controller and/or the like may be found.” Thus a list of devices is displayed.).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the scanning system as described by Mahapatra and incorporating information displaying a list of devices, as taught by Leblond.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide a user feedback information of a number of available devices in a system (see Cl42, Leblond; P49 Robert).


Regarding claim 12, the combination of Mahapatra, Shah, and Higgins teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Mahapatra further teaches wherein a method includes displaying, for each of a plurality of fire control panels associated with a gateway device: a respective numerical identifier; and a respective location (Fig. 1 and Fig. 2. Device address and location. “[0023] The indicia are encoded with configuration information of the security devices 106 to 116. In a typical implementation, the configuration information 104 includes device names, Internet Protocol (IP) addresses, media access control (MAC) addresses, object globally unique identifiers (GUIDs), and/or serial port settings for the security devices 106 to 116.”).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mahapatra, in view of Shah, in further view of Higgins, and in further view of US Patent Publication No. 2018/0011461 to Camarasa et al., (hereinafter Camarasa).


Regarding claim 19, the combination of Mahapatra, Shah, and Higgins teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Mahapatra does not explicitly teach wherein displaying a test status includes displaying a quantity of devices of a fire system for which testing is overdue.
However, Camarasa, from the same or similar field of building asset management, teaches wherein displaying a test status includes displaying a quantity of devices of a fire system for which testing is overdue (Fig. 2A “Inspection Status“  ”[0123]…Specifically, column 670 shows the inspection status of the asset such as whether the inspection status is up to date or it is overdue for an inspection. In the case where an inspection is due in a short period of time, an imminent status is indicated. The additional information column 672 provides further information such as, if an inspection is due, in specifically and how many days, or, if the inspection is overdue, the number of days by which the inspection is overdue.”).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the scanning system as described by Mahapatra and incorporating displaying an overdue status, as taught by Camarasa.  
One of ordinary skill in the art would have been motivated to do this modification in order to keep an operator informed of needed work required for a device so as to keep devices in working order (see P123 Camarasa; P38 Higgins).



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mahapatra, in view of Shah, in view of Higgins, and in further view of Roberts.

Regarding claim 20, the combination of Mahapatra, Shah, and Higgins teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 

Shah further teaches a gateway used (“[0002] The present invention relates to networks of interconnected devices such as nodes and gateways including wireless devices for application in what is known as the Internet of Things (IoT), and more particularly to the registration, network configuration,… [0004] To connect many objects to each other and to the Internet often is done by connecting devices into one or more networks, and then having one or more devices having Internet connectivity connect to the one or more networks of devices. This enables the devices to have a connection path to/from the Internet without each device having its own connection to the Internet. This enables devices to be lower in cost, lower in power consumption… [0009] During the Registration procedure, Gateways and Nodes are identified to the Registration System. Nodes are associated with the Gateway to which the Nodes will be connected. The Gateway stores a list of the Nodes that can be connected to the Gateway, a so-called whitelist...[0010]…In accordance with the present invention, deployment, from a user standpoint, can be an improved, hassle-reduced process where the user conducts a QR code scan and the intelligence of the devices carry out the desired operations to setup a secure and robust network of devices.” Thus, a gateway is used within a network).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the commissioning and system as described by Mahapatra and incorporating a gateway, as taught by Shah.  
One of ordinary skill in the art would have been motivated to do this modification in order to better connect many objects to each other and to the internet without having each device needing its own connection to the internet, and thereby providing lower cost, power consumption, size of devices, etc., (see P4, Shah). 

Mahapatra does not explicitly teach wherein a method includes instructing a user to physically connect a fire control panel during commissioning to a network.
However, Roberts from the same or similar field of building systems, teaches wherein a method includes instructing a user to physically connect a fire control panel during commissioning to a network ( “[0035] In many implementations, electronic building system controllers are configured to be networked to a central building management system controller. The electronic building system controllers may rely on the central building management system controller to program, activate, or otherwise commission the electronic building system controllers. The electronic building system controllers may require a network connection to the building management system to be established prior to commissioning of the electronic building system controllers…. [0046]… The electronic building system controller 100 may further include a network interface 125, for example, an Ethernet port or other form of network interface. ..[0056] As illustrated in FIG. 7, a single central building management system controller 700 may communicate over a network 705 with multiple electronic building system controllers 100 and control operation or programming of the multiple electronic building system controllers 100 over the network 705. The network may be …or any other wired …network known in the art.”).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the scanning system as described by Mahapatra and incorporating a need to physically connect to a network, as taught by Roberts.  
One of ordinary skill in the art would have been motivated to do this modification in order to  interface to a physical wired network when a connection is required for commissioning or configuration of a device within a control system (see P35, P46, 56, Roberts).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117